 1   RICHARD E. DONALDSON, ESQ.
     Bar # 1095
 2   4030 South Jones Blvd.
     P.O. Box 30697
 3   Las Vegas, Nevada 89173-8801
     ? (702) 382-6370 G Fax (702) 382-0836
 4   Attorney for Plaintiff
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                             ******
 9
10    PAUL MISKEY                                 )
                                                  )
11                              Plaintiff,        )
                                                  )
12    vs.                                         )
                                                  )
13                                                )    Case No. 2:19-cv-00027-JCM-VCF
      NANCY A. BERRYHILL, ACTING                  )
14    COMMISSIONER OF SOCIAL                      )
      SECURITY,                                   )
15                                                )
                          Defendant.              )
16                                                )
                                                  )
17
18                       PLAINTIFF'S UNOPPOSED MOTION FOR EXTENSION OF

19                     TIME TO FILE A MOTION FOR REVERSAL AND/OR REMAND

20                                           (First Request)

21          Plaintiff, RANDY G WILLIAMS by and through his attorney of record, RICHARD

22   E. DONALDSON, ESQ., respectfully requests an extension of time of an additional thirty

23   (30) days, to and including Monday June 10, 2019, in which to file a Motion for Reversal

24   and/or Remand. Mr. Miskey seeks judicial review of the Commissioner’s decisions that

25   Social Security overpaid and even if it did, recoupment would be against equity and good

26   conscience. 42 U.S.C. §404(b) and 20 C.F.R. § 404.506.

27          This request is necessary so that the Plaintiff can finish the summary, research and

28   writing, which has taken much longer than anticipated. At the present time, Plaintiff's
     deadline to file the Motion for Reversal and/or Remand is three days from today, May 10,
 1   2019, and counsel will undoubtedly be unable to finish the brief by Monday.
 2         Counsel has spoken to Special Assistant United States Attorney from the Office of
 3   General Counsel Chantal Jenkins who stated she had no objection to granting this
 4   extension.
 5                RESPECTFULLY SUBMITTED this 10TH day of May, 2019.
 6                                        RICHARD E. DONALDSON, ESQ.,CHTD.
 7
 8                                        /S/ Richard E. Donaldson
                                    By:   RICHARD E. DONALDSON, ESQ.
 9                                        Nevada Bar No. 1095
                                          Attorney for Plaintiff
10
11
12                            IT IS SO ORDERED:
13                            ________________________________________
                              UNITED STATES MAGISTRATE JUDGE
14                                        5-13-2019
                              DATED: _______________________________
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
